DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 07, 2021, with respect to claims 1, 19 and 20 have been fully considered but they are not persuasive. 
The applicant has argued on pages 6-7 of the arguments that “…In response, Applicant respectfully submits that such a modification of Wang would not satisfy the requirements of claims 1 and 20, which recite an optical coupler comprised in a photonic chip, while the 2x1 coupler of Wang is NOT comprised in the filter chip of Wang, and is external thereto.”
The examiner does not agree. Wang discloses: on chip silicon photonic tuning and control of lasing wavelength using an external Erbium doped fiber amplifier (page 15672). Nagarajan discloses: the silicon photonic block 700 is configured to be a silicon photonics device with all the components described herein integrated in a single die (Fig. 7, [0068]). One of ordinary skill in the art, given the teachings of Wang and Nagarajan would find it obvious to modify the device of Wang by coupling a Mach-Zehnder (MZ) modulator (light processing circuit) to the 1x2 optical coupler on a single photonics chip in order to modulate the output from the laser cavity.
The applicant has argued on page 7 of the arguments that “…Applicant respectfully submits that the parts of Wang and Nagarajan relied upon by the Office in the rejection of claim 19 fail to teach an EC circuit configured to cooperate with an AOF to cause simultaneous lasing at a plurality of wavelengths.”
The examiner does not agree. Wang discloses lasing spectra at 1555.57 ±0.01 nm or 1550.90±0.1 nm (simultaneous operation at two wavelengths) (page 15674).
Applicant’s arguments, filed December 07, 2022, with respect to claims 12 and 16 have been fully considered and are persuasive.  The rejection of claims 12 and 16 have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over X. Wang et al., “On-chip silicon photonic wavelength control of optical fiber lasers.” Opt. Exp. (16) 20, 15671, 2008 in view of Nagarajan (2019/0108161).

Regarding claim 1, Wang et al. disclose: an external cavity (EC) circuit configured for connecting to an active optical fiber (AOF) (Er doped fiber) to form a laser cavity therewith (cavity formed by Er doped fiber, and filter chip) (Fig. 1(a), page 15672, section 2); and, an optical coupler (1x2 coupler) configured to optically couple out the light from the EC circuit (Fig. 1(a), page 15672, section 2).
Wang et al. do not disclose: a light processing circuit; couple light from the external cavity circuit to the light processing circuit for feeding light produced in the AOF to the light processing circuit.
Nagarajan discloses: a light processing circuit (720) (Fig. 7, [0068]); light output from laser 710 coupled to light processing circuit 720 (Fig. 7, [0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang by coupling a Mach-Zehnder (MZ) modulator (light processing circuit) to the 1x2 optical coupler in order to modulate the output from the laser cavity.

Regarding claim 2, Wang as modified disclose: configured for receiving or transmitting light signals, wherein the light processing circuit comprises at least one of an optical modulator or an optical mixer (Mach-Zehnder (MZ) modulator) (Nagarajan, Fig. 7, [0068]).

Regarding claim 3, Wang as modified disclose: further comprising a pump combiner configured to couple pump light into the EC circuit (980 nm pump laser diode coupled to erbium doped fiber through pump combiner) (Wang, Fig. 1(a), page 15672, section 2).

Regarding claim 4, Wang as modified disclose: comprising one or more EC ports (ports coupled to tapered fiber which are connected to the two ends of the tunable filter) for connecting to the AOF, wherein the EC circuit is optically coupled to the one or more EC ports and comprises an optical filter 

Regarding claim 5, Wang as modified disclose: wherein the one or more EC ports comprise first and second EC ports for connecting to opposite ends of the AOF, and wherein the optical filter is disposed in an optical path between the first EC port and the second EC port (ports coupled to tapered fiber which are connected to the two ends of the tunable filter, filter disposed between the two ports) (Wang, Fig. 1(a), page 15672, section 2).

Regarding claim 19, Wang as modified disclose: wherein the EC circuit is configured to cooperate with the AOF to cause simultaneous lasing at a plurality of wavelengths (see the rejection of claim 1), further comprising an optical demultiplexer (Nagarajan, Fig. 7, [0068])

Regarding claim 20, Wang et al. disclose: an active optical fiber (AOF) (Er doped fiber) configured to emit light (Fig. 1(a), page 15672, section 2); and, an external cavity (EC) (cavity formed by Er doped fiber, and filter chip) circuit comprising: one or more EC ports (port at output of filter and port at input to filter) connected to the AOF to receive the light therefrom and to return a first portion thereof back to the AOF (Fig. 1(a), page 15672, section 2), an optical filter (filter chip) configured to filter the light to select one or more distinct wavelengths, and an optical coupler (1x2 coupler) disposed to couple a second portion of the light from the EC circuit (Fig. 1(a), page 15672, section 2).
Wang et al. do not disclose: a photonic chip coupled to the AOF and comprising: an optical communication circuit comprising at least one of an optical modulator or an optical mixer.
Nagarajan discloses: an optical communication circuit (720) (Fig. 7, [0068]); light output from laser 710 coupled to light processing circuit 720 (Fig. 7, [0068]). It would have been obvious to one of .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over X. Wang et al., “On-chip silicon photonic wavelength control of optical fiber lasers.” Opt. Exp. (16) 20, 15671, 2008 in view of Nagarajan (2019/0108161) and Li et al. (2015/0109661).

Regarding claim 9, Wang as modified do not disclose: wherein the optical filter comprises one or more dual-ring Vernier (DRV) filters.
Li et al. disclose: one or more dual-ring Vernier (DRV) filters (Fig. 4, [0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang as modified by using dual-ring Vernier filters as the optical filter in order to ensure single-wavelength lasing even with a broad-gain spectrum.

Claims 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over X. Wang et al., “On-chip silicon photonic wavelength control of optical fiber lasers.” Opt. Exp. (16) 20, 15671, 2008 in view of Nagarajan (2019/0108161), Li et al. (2015/0109661) and Krishnamoorthy et al. (2019/0027899).

Regarding claim 10, Wang as modified disclose: the EC circuit comprises a first waveguide (optical fiber from filter output to 1x2 splitter) and a second waveguide (optical fiber from 1x2 splitter to filter input) (Wang, Fig. 1(a), page 15672, section 2).
Wang as modified do not disclose: and the one or more DRV filters comprise a first micro-ring resonator evanescently coupled to the first waveguide, and a second micro-ring resonator evanescently coupled to the second waveguide.
Krishnamoorthy et al. disclose: a plurality of dual-ring Vernier filters (Figs. 3 and 7, [0050], [0060]). t would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang as modified by coupling a first micro-ring resonator to the first waveguide and a second micro-ring resonator to the second waveguide along with phase modulators in order to form a plurality of cavities and output a plurality of wavelengths. 

Regarding claim 11, Wang as modified disclose: wherein the one or more DRV filters comprises a plurality of DRV filters tuned to select a plurality of wavelengths, further comprising one or more phase modulators (PMs) disposed optically in series with the DRV filters (phase modulators 714) (Krishnamoorthy, Figs. 3 and 7, [0050], [0060]).

Regarding claim 13, Wang as modified disclose: wherein the first waveguide (optical fiber from filter output to 1x2 splitter) is optically coupled to the one or more EC ports (port coupled to filter output), and wherein the second waveguide (optical fiber from 1x2 splitter to filter input) is optically coupled to at least one of: a reflector (optical filter), or the one or more EC ports (Wang, Fig. 1(a), page 15672, section 2).

Allowable Subject Matter
Claims 12 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the one or more PMs are configured to suppress mode competition by elastically expanding and contracting an optical length of the EC circuit at a frequency exceeding a relaxation rate in the AOF.”
Claim 16 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the optical filter comprises a comb filter configured to select a plurality of wavelengths for returning back to the AOF, and wherein the EC circuit comprises a phase modulator (PM) configured to modulate an optical length of the EC circuit at a rate greater than a relaxation rate of the AOF.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828